NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                          ___________

                              No. 11-3993
                              ___________

             MARC ANTWAIN X. RIVERS MUHAMMAD, SR.,

                                         Appellant

                                    v.

           VINCENT CAPPELLINI, Court Appointed Counsel;
         LUZERNE COUNTY CHILDREN & YOUTH SERVICES;
   LUZERNE COUNTY COURT OF COMMON PLEAS ORPHANS’ COURT;
               SUPERIOR COURT PENNSYLVANIA;
               JOHN A. BELLINO, Guardian Ad Litem;
               GERRY LYNN BUTLER, Case Worker;
            THE SUPREME COURT OF PENNSYLVANIA
              ____________________________________

              On Appeal from the United States District Court
                  for the Middle District of Pennsylvania
                  (D.C. Civil Action No. 3-10-cv-02374)
               District Judge: Honorable A. Richard Caputo
               ____________________________________

              Submitted Pursuant to Third Circuit LAR 34.1(a)
                             March 20, 2012

      Before: CHAGARES, VANASKIE and STAPLETON, Circuit Judges

                      (Opinion filed: March 27, 2012)

                              ___________

                               OPINION
                              ___________
PER CURIAM
     Marc Antwain X. Rivers Muhammad, Sr., proceeding pro se, appeals from the

District Court’s order dismissing his amended complaint pursuant to 28 U.S.C. §

1915(e)(2). For the following reasons, we will affirm.

                                             I.

     In November 2010, Muhammad filed a pro se complaint in the United States

District Court for the Middle District of Pennsylvania alleging various constitutional

violations in connection with his parental termination proceedings in the Luzerne County

Court of Common Pleas, Orphans’ Court Division. Muhammad named the following

individuals and entities as defendants: attorney Vincent Cappellini, who was appointed to

represent him during the termination proceedings; John A. Bellino, who served as his

son’s guardian ad litem; the Luzerne County Children and Youth Services (LCCYS); the

Luzerne County Orphans’ Court; the Superior Court of Pennsylvania; and the Supreme

Court of Pennsylvania.

     In the complaint, Muhammad alleged as follows: 1

               The plaintiff is the biological father of Alonzo Darrell Tristian Allen
       (Alonzo). In May of 2002, the plaintiff was incarcerated and Alonzo was
       taken from his biological mother by the Luzerne County Court of Common
       Pleas and CYS. Alonzo was placed with his mother’s relatives. The
       plaintiff filed numerous actions challenging the dependency determination
       and seeking to have Alonzo placed with his relatives. After completing the
       services recommended by CYS, the plaintiff sought contact with his son.



       1
      This summary is taken from the Magistrate Judge’s Report and
Recommendation.

                                             2
             Despite the fact that the plaintiff had complied with the directives
       and recommendations of CYS, in March of 2006, CYS filed a petition to
       terminate the parental rights of the plaintiff. Defendant Cappellini was
       subsequently appointed as counsel to represent the plaintiff during the
       termination of parental rights proceedings. On June 21, 2007, Judge
       Conahan terminated the parental rights of the plaintiff to Alonzo.

             Defendant Bellino was appointed as the Guardian ad Litem for
       Alonzo but he failed to act in the best interests of Alonzo as he did not
       ensure that the plaintiff received due process during the termination
       proceedings.

              Alonzo was subsequently placed for adoption and has been adopted.

               The plaintiff unsuccessfully appealed the termination of his parental
       rights to the Pennsylvania Superior Court and then to the Pennsylvania
       Supreme Court. On appeal the plaintiff claimed that defendant Cappellini
       provided ineffective assistance of counsel. The plaintiff claims that
       defendant Cappellini was ineffective by not presenting evidence to
       contradict the testimony of a psychologist, a psychiatrist and the CYS case
       workers during the termination proceedings. Neither the Pennsylvania
       Superior Court nor the Pennsylvania Supreme Court addressed the
       plaintiff’s ineffective assistance of counsel claim.

(Report and Recommendation, Dist. Ct. dkt # 6, at pp. 2-4.)

     Based on these allegations, Muhammad asserted claims under 42 U.S.C. §§ 1983

and 1985, arguing that the defendants had deprived him of his due process and equal

protection rights, as well as his Sixth Amendment right to effective assistance of counsel.

As relief, Muhammad sought: (1) a judgment declaring that attorney Cappellini had

provided ineffective assistance of counsel during the termination proceedings; (2) an

order vacating the state-court order terminating his parental rights, vacating the adoption

order, and granting him physical and legal custody of Alonzo; and (3) nominal,

compensatory, and punitive damages.
                                             3
     The Magistrate Judge recommended that the complaint be dismissed pursuant to 28

U.S.C. § 1915(e)(2) because it failed to state a claim upon which relief could be granted.

Specifically, the Magistrate Judge determined that Muhammad’s claims were barred

under the Rooker-Feldman doctrine. See In re Madera, 586 F.3d 228, 232 (3d Cir. 2009)

(“The Rooker-Feldman doctrine is implicated when, in order to grant the federal plaintiff

the relief sought, the federal court must determine that the state court judgment was

erroneously entered or must take action that would render that judgment ineffectual.”)

(internal quotation marks and citation omitted). The Magistrate Judge further determined

that the state-court defendants were immune from suit under the Eleventh Amendment.

See Benn v. First Judicial Dist. of Pa., 426 F.3d 233, 240 (3d Cir. 2005) (explaining that

judicial defendants are Commonwealth entities entitled to Eleventh Amendment

immunity).

     Upon review, the District Court adopted in part and rejected in part the Magistrate

Judge’s Report and Recommendation. The District Court agreed that, under the Rooker-

Feldman doctrine, it could not vacate the state-court decisions regarding Muhammad’s

parental rights. 2 The District Court also agreed with the Magistrate Judge that the state-


       2
         The District Court also determined that the Rooker-Feldman doctrine precluded
the court from issuing a declaratory judgment as to attorney Cappellini’s alleged
ineffective assistance. Although Muhammad does not challenge the District Court’s
application of the Rooker-Feldman doctrine to his ineffective assistance of counsel claim,
we note that, insofar as Muhammad alleges that the state courts refused to review the
claim when he presented it on direct appeal, the Rooker-Feldman doctrine would not bar
federal review of it. See generally Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544
U.S. 280, 284 (2005). In any event, Muhammad did not have a constitutional right to
                                             4
court defendants were entitled to Eleventh Amendment immunity. In addition, the court

held that Muhammad’s claim against defendant Bellino was barred under the doctrine of

judicial immunity, see Stump v. Sparkman, 435 U.S. 349, 356-57 (1978), and that his §

1983 claim against attorney Cappellini could not survive because Cappellini is not a state

actor, see Polk Cnty. v. Dodson, 454 U.S. 312, 325 (1981). However, the District Court

determined that Muhammad’s remaining claims—a § 1983 claim for damages against

LCCYS and a § 1985 conspiracy claim for damages against attorney Cappellini and

LCCYS—could be plausible if supported by more particular facts. See Ashcroft v. Iqbal,

129 S. Ct. 1937, 1949 (2009) (explaining that dismissal is proper if a party fails to allege

sufficient factual matter, which, if accepted as true, could “state a claim to relief that is

plausible on its face”) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

Accordingly, the court granted Muhammad leave to amend his complaint.

     Soon thereafter, Muhammad filed an amended complaint asserting conspiracy

claims under 42 U.S.C. §§ 1985(2) and (3), and § 1986. In the amended complaint,

Muhammad named as an additional defendant Gerry Lynn Butler, a caseworker with

LCCYS, and claimed that Butler falsely testified at the termination hearing that

Muhammad had failed to support Alonzo, and had not completed the drug, alcohol, and

mental health programs outlined in his Family Service Plan. According to Muhammad,


assistance of counsel in his termination proceedings. See Kushner v. Winterthur Swiss
Ins. Co., 620 F.2d 404, 408 (3d Cir. 1980) (explaining that a civil litigant, unlike a
criminal defendant, does not have a constitutional right to effective assistance of
counsel).
                                             5
he sent documentation from the prison that he had completed these programs to attorney

Cappellini, but Cappellini failed to produce them at the hearing. Muhammad also alleged

that the Orphans’ Court purposely ignored his briefs.

     Muhammad claimed that the actions of Butler, Cappellini, Bellino, LCCYS, the

Orphans’ Court, the Superior Court, and the Supreme Court all stemmed from a

conspiracy among them to deprive Muhammad of his parental rights. Muhammad argued

that the motivation behind this conspiracy was animus against his race and a desire to

prevent him from raising his son as a Muslim.

     By order entered September 29, 2011, the District Court dismissed the amended

complaint pursuant to 28 U.S.C. § 1915(e)(2). 3 The court considered the new allegations

contained therein and again held that the state-court defendants were entitled to Eleventh

Amendment immunity, and that defendant Bellino was entitled to judicial immunity.

     The District Court then addressed Muhammad’s remaining § 1985 conspiracy

claims against Butler, attorney Cappellini, and LCCYS. The court explained that, in

order to state a claim under either § 1985(2) or § 1985(3), Muhammad was required to

plead that an actual agreement existed among the parties. See Startzell v. City of Phila.,


       3
         In addition to filing an amended complaint, Muhammad also filed a motion for
reconsideration challenging the District Court’s dismissal of his first complaint. The
District Court considered the motion for reconsideration together with the amended
complaint, and held that Muhammad had failed to demonstrate a change in the
controlling law, newly discovered evidence, or a clear error of law or fact in its dismissal
of the disputed claims. See Fed. R. Civ. P. 59(e). Muhammad does not challenge the
District Court’s reconsideration ruling on appeal.

                                             6
533 F.3d 183, 205 (3d Cir. 2008). He did not, however, allege any specific facts

indicating that Butler, attorney Cappellini, and LCCYS communicated with one another,

or otherwise came to an agreement to conspire against him. As a result, he failed to plead

enough facts to state a plausible claim for conspiracy under §1985. See Iqbal, 129 S. Ct.

at 1949.

     Muhammad now appeals from the District Court’s order.

                                             II.

     We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review

over the District Court’s dismissal under 28 U.S.C. § 1915(e)(2)(B). Allah v. Seiverling,

229 F.3d 220, 223 (3d Cir. 2000).

     Here, the District Court fairly construed the allegations set forth in the pro se

pleading and correctly concluded that Muhammad failed to state a claim upon which

relief could be granted. See Iqbal, 129 S. Ct. at 1949; 28 U.S.C. § 1915(e)(2)(B). We

refer the parties to the District Court’s thorough opinion, which we have no need to

summarize here. Accordingly, we will affirm the District Court’s judgment. 4




      4
        To the extent that Muhammad requests that the appeals docketed in this Court at
Nos. 11-4187 and 11-4632 be consolidated with the present appeal, we note that
Muhammad previously made this request by motion and that the Clerk of Court denied
the motion by order entered January 31, 2012.
                                           7